ORDER
GLENN J. GALLACHER of WARREN, who was admitted to the bar of this State in 1986, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause, appearing;
It is ORDERED that GLENN J. GALLACHER is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule 1:20 — 11(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by GLENN J. GALLACHER, which funds were restrained from disbursement by this Court’s Order of June 2, 1993; and it is further
*222ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys.